Exhibit 10.1

 

FEI COMPANY

1995 STOCK INCENTIVE PLAN, AS AMENDED

 

As amended effective February 16, 2006

 

1.                                       Purpose. The purpose of this Stock
Incentive Plan (the “Plan”) is to enable FEI Company (the “Company”) to attract
and retain the services of (1) selected employees, officers and directors of the
Company or of any subsidiary of the Company and (2) selected non-employee
agents, consultants, advisors, persons involved in the sale or distribution of
the Company’s products and independent contractors of the Company or any
subsidiary.

 

2.                                       Shares Subject to the Plan. Subject to
adjustment as provided below and in paragraph 14, the shares to be offered under
the Plan shall consist of Common Stock of the Company, and the total number of
shares of Common Stock that may be issued under the Plan shall not exceed
9,000,000 shares. The shares issued under the Plan may be authorized and
unissued shares or reacquired shares. If an option, stock appreciation right,
restricted stock unit or performance unit granted under the Plan expires,
terminates or is canceled, the unissued shares subject to such option, stock
appreciation right, restricted stock unit or performance unit shall again be
available under the Plan. If shares sold or awarded as a bonus under the Plan
are forfeited to the Company or repurchased by the Company, the number of shares
forfeited or repurchased shall again be available under the Plan.

 

3.                                       Effective Date and Duration of Plan.

 

(a)                                          Effective Date. The Plan shall
become effective as of April 21, 1995. No option, stock appreciation right,
restricted stock unit or performance unit granted under the Plan shall become
exercisable, however, until the Plan is approved by the affirmative vote of the
holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present and any such awards under the
Plan prior to such approval shall be conditioned on and subject to such
approval. Subject to this limitation, options, stock appreciation rights,
restricted stock units and performance units may be granted and shares may be
awarded as bonuses or sold under the Plan at any time after the effective date
and before termination of the Plan.

 

(b)                                         Duration. The Plan shall continue in
effect until all shares available for issuance under the Plan have been issued
and all restrictions on such shares have lapsed. The Board of Directors
may suspend or terminate the Plan at any time except with respect to options,
performance units, restricted stock units and shares subject to restrictions
then outstanding under the Plan. Termination shall not affect any outstanding
options, any right of the Company to repurchase shares or the forfeitability of
shares issued under the Plan.

 

4.                                       Administration.

 

(a)                                          Board of Directors. The Plan shall
be administered by the Board of Directors of the Company, which shall determine
and designate from time to time the individuals to whom awards shall be made,
the amount of the awards and the other terms and conditions of the awards.
Subject to the provisions of the Plan, the Board of Directors may from time to
time adopt and amend rules and regulations relating to administration of the
Plan, advance the lapse of any waiting period, accelerate any exercise date,
waive or modify any restriction applicable to shares (except those restrictions
imposed by law) and make all other determinations in the judgment of the Board
of Directors necessary or desirable for the administration of the Plan. The
interpretation and construction of the provisions of the Plan and related
agreements by the Board of Directors shall be final and conclusive. The Board of
Directors may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any related agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect, and it shall be
the sole and final judge of such expediency.

 

(b)                                         Committee. The Board of Directors
may delegate to a committee of the Board of Directors or specified officers of
the Company, or both (the “Committee”) any or all authority for administration
of the Plan. If authority is delegated to a Committee, all references to the
Board of Directors in the Plan shall mean and relate to the Committee except
(i) as otherwise provided by the Board of Directors, (ii) that only the Board of
Directors may amend or terminate the Plan as provided in paragraphs 3 and 15 and
(iii) that a Committee including

 

--------------------------------------------------------------------------------


 

officers of the Company shall not be permitted to grant options to persons who
are officers of the Company. To the extent that the Board of Directors
determines it to be desirable to qualify awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Plan shall be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

5.                                       Types of Awards; Eligibility. The Board
of Directors may, from time to time, take the following action, separately or in
combination, under the Plan: (i) grant Incentive Stock Options, as defined in
section 422 of the Code, as provided in paragraphs 6(a) and 6(b); (ii) grant
options other than Incentive Stock Options (“Non-Statutory Stock Options”) as
provided in paragraphs 6(a) and 6(c); (iii) award stock bonuses as provided in
paragraph 7; (iv) sell shares subject to restrictions as provided in paragraph
8; (v) grant stock appreciation rights as provided in paragraph 9; (vi) grant
cash bonus rights as provided in paragraph 10; (vii) grant performance units as
provided in paragraph 11; (viii) grant foreign qualified awards as provided in
paragraph 12; and (ix) grant restricted stock units as provided in paragraph 13.
Any such awards may be made to employees, including employees who are officers
or directors, and to other individuals described in paragraph 1 who the Board of
Directors believes have made or will make an important contribution to the
Company or any subsidiary of the Company; provided, however, that only employees
of the Company shall be eligible to receive Incentive Stock Options under the
Plan. The Board of Directors shall select the individuals to whom awards shall
be made and shall specify the action taken with respect to each individual to
whom an award is made. At the discretion of the Board of Directors, an
individual may be given an election to surrender an award in exchange for the
grant of a new award.

 

6.                                       Option Grants.

 

(a)                                          General Rules Relating to Options.

 

(i)                                     Terms of Grant. The Board of Directors
may grant options under the Plan. With respect to each option grant, the Board
of Directors shall determine the number of shares subject to the option, the
option price, the period of the option, the time or times at which the option
may be exercised and whether the option is an Incentive Stock Option or a
Non-Statutory Stock Option. At the time of the grant of an option or at any time
thereafter, the Board of Directors may provide that an optionee who exercised an
option with Common Stock of the Company shall automatically receive a new option
to purchase additional shares equal to the number of shares surrendered and
may specify the terms and conditions of such new options.

 

(ii)                                  Exercise of Options. Except as provided in
paragraph 6(a) (iv) or as determined by the Board of Directors, no option
granted under the Plan may be exercised unless at the time of such exercise the
optionee is employed by or in the service of the Company or any subsidiary of
the Company and shall have been so employed or provided such service
continuously since the date such option was granted. Absence on leave or on
account of illness or disability under rules established by the Board of
Directors shall not, however, be deemed an interruption of employment or service
for this purpose. Unless otherwise determined by the Board of Directors, vesting
of options shall not continue during an absence on leave (including an extended
illness) or on account of disability. Except as provided in paragraphs
6(a) (iv) and 14, options granted under the Plan may be exercised from time to
time over the period stated in each option in such amounts and at such times as
shall be prescribed by the Board of Directors, provided that options shall not
be exercised for fractional shares. Unless otherwise determined by the Board of
Directors, if the optionee does not exercise an option in any one year with
respect to the full number of shares to which the optionee is entitled in that
year, the optionee’s rights shall be cumulative and the optionee may purchase
those shares in any subsequent year during the term of the option.

 

(iii)                               Nontransferability. Each Incentive Stock
Option and, unless otherwise determined by the Board of Directors, each other
option granted under the Plan by its terms shall be nonassignable and
nontransferable by the optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the optionee’s domicile at the time of death.

 

(iv)                              Termination of Employment or Service.

 

(A)                              General Rule. Unless otherwise determined by
the Board of Directors, in the event the employment or service of the optionee
with the Company or a subsidiary terminates for

 

--------------------------------------------------------------------------------


 

any reason other than because of physical disability or death as provided in
subparagraphs 6(a)(iv)(B) and (C), the option may be exercised at any time prior
to the expiration date of the option or the expiration of 30 days after the date
of such termination, whichever is the shorter period, but only if and to the
extent the optionee was entitled to exercise the option at the date of such
termination.

 

(B)                                Termination Because of Total Disability.
Unless otherwise determined by the Board of Directors, in the event of the
termination of employment or service because of total disability, the option
may be exercised at any time prior to the expiration date of the option or the
expiration of 12 months after the date of such termination, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option at the date of such termination. The term “total disability”
means a medically determinable mental or physical impairment which is expected
to result in death or which has lasted or is expected to last for a continuous
period of 12 months or more and which causes the optionee to be unable, in the
opinion of the Company and two independent physicians, to perform his or her
duties as an employee, director, officer or consultant of the Company and to be
engaged in any substantial gainful activity. Total disability shall be deemed to
have occurred on the first day after the Company and the two independent
physicians have furnished their opinion of total disability to the Company.

 

(C)                                Termination Because of Death. Unless
otherwise determined by the Board of Directors, in the event of the death of an
optionee while employed by or providing service to the Company or a subsidiary,
the option may be exercised at any time prior to the expiration date of the
option or the expiration of 12 months after the date of death, whichever is the
shorter period, for any portion of the option exercisable as of the date of
death and any outstanding unvested portion of the option, which shall become
fully vested and immediately exercisable as of the date of death, and only by
the person or persons to whom such optionee’s rights under the option shall pass
by the optionee’s will or by the laws of descent and distribution of the state
or country of domicile at the time of death.

 

(D)                               Amendment of Exercise Period Applicable to
Termination. The Board of Directors, at the time of grant or, with respect to an
option that is not an Incentive Stock Option, at any time thereafter, may extend
the 30-day and 12-month exercise periods any length of time not longer than the
original expiration date of the option, and may increase the portion of an
option that is exercisable, subject to such terms and conditions as the Board of
Directors may determine.

 

(E)                                 Failure to Exercise Option. To the extent
that the option of any deceased optionee or of any optionee whose employment or
service terminates is not exercised within the applicable period, all further
rights to purchase shares pursuant to such option shall cease and terminate.

 

(v)                                 Purchase of Shares. Unless the Board of
Directors determines otherwise, shares may be acquired pursuant to an option
granted under the Plan only upon receipt by the Company of notice in writing
from the optionee of the optionee’s intention to exercise, specifying the number
of shares as to which the optionee desires to exercise the option and the date
on which the optionee desires to complete the transaction, and if required in
order to comply with the Securities Act of 1933, as amended, containing a
representation that it is the optionee’s present intention to acquire the shares
for investment and not with a view to distribution. Unless the Board of
Directors determines otherwise, on or before the date specified for completion
of the purchase of shares pursuant to an option, the optionee must have paid the
Company the full purchase price of such shares in cash (including, with the
consent of the Board of Directors, cash that may be the proceeds of a loan from
the Company (provided that, with respect to an Incentive Stock Option, such loan
is approved at the time of option grant)) or, with the consent of the Board of
Directors, in whole or in part, in Common Stock of the Company valued at fair
market value, restricted stock, performance units or other contingent awards
denominated in either stock or cash, promissory notes and other forms of
consideration. The fair market value of Common Stock provided in payment of the
purchase price shall be determined by the Board of Directors. If the Common
Stock of the Company is not publicly traded on the date the option is exercised,
the Board of Directors may consider any valuation methods it deems appropriate
and may, but is not required to, obtain one or more independent appraisals of
the Company. If the Common Stock of the Company is publicly traded on the date
the option is exercised, the fair market value of Common Stock provided in
payment of the purchase price shall be the closing price of the Common Stock as
reported in The Wall Street Journal on the last trading day preceding the date
the option is exercised, or such other reported value of the Common Stock as
shall be specified by the Board of Directors. No shares shall be issued until

 

--------------------------------------------------------------------------------


 

full payment for the shares has been made. With the consent of the Board of
Directors (which, in the case of an Incentive Stock Option, shall be given only
at the time of option grant), an optionee may request the Company to apply
automatically the shares to be received upon the exercise of a portion of a
stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the option. Each optionee
who has exercised an option shall immediately upon notification of the amount
due, if any, pay to the Company in cash amounts necessary to satisfy any
applicable federal, state and local tax withholding requirements. If additional
withholding is or becomes required beyond any amount deposited before delivery
of the certificates, the optionee shall pay such amount to the Company on
demand. If the optionee fails to pay the amount demanded, the Company
may withhold that amount from other amounts payable by the Company to the
optionee, including salary, subject to applicable law. With the consent of the
Board of Directors an optionee may satisfy this obligation, in whole or in part,
by having the Company withhold from the shares to be issued upon the exercise
that number of shares that would satisfy the withholding amount due or by
delivering to the Company Common Stock to satisfy the withholding amount. Upon
the exercise of an option, the number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued upon exercise of the
option.

 

(b)                                         Incentive Stock Options. Incentive
Stock Options shall be subject to the following additional terms and conditions:

 

(i)                                     Limitation on Amount of Grants. No
employee may be granted Incentive Stock Options under the Plan if the aggregate
fair market value, on the date of grant, of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by that
employee during any calendar year under the Plan and under all incentive stock
option plans (within the meaning of section 422 of the Code) of the Company or
any parent or subsidiary of the Company exceeds $100,000.

 

(ii)                                  Limitations on Grants to 10 Percent
Shareholders. An Incentive Stock Option may be granted under the Plan to an
employee possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company or of any parent or subsidiary of the
Company only if the option price is at least 110 percent of the fair market
value, as described in paragraph 6(b)(iv), of the Common Stock subject to the
option on the date it is granted and the option by its terms is not exercisable
after the expiration of five years from the date it is granted.

 

(iii)                               Duration of Options. Subject to paragraphs
6(a) (ii) and 6(b) (ii), Incentive Stock Options granted under the Plan shall
continue in effect for the period fixed by the Board of Directors, except that
no Incentive Stock Option shall be exercisable after the expiration of 10 years
from the date it is granted.

 

(iv)                              Option Price. The option price per share shall
be determined by the Board of Directors at the time of grant. Except as provided
in paragraph 6(b) (ii), the option price shall not be less than 100 percent of
the fair market value of the Common Stock covered by the Incentive Stock Option
at the date the option is granted. The fair market value shall be determined by
the Board of Directors. If the Common Stock of the Company is not publicly
traded on the date the option is granted, the Board of Directors may consider
any valuation methods it deems appropriate and may, but is not required to,
obtain one or more independent appraisals of the Company. If the Common Stock of
the Company is publicly traded on the date the option is exercised, the fair
market value shall be deemed to be the closing price of the Common Stock as
reported in The Wall Street Journal on the day preceding the date the option is
granted, or, if there has been no sale on that date, on the last preceding date
on which a sale occurred or such other value of the Common Stock as shall be
specified by the Board of Directors.

 

(v)                                 Limitation on Time of Grant. No Incentive
Stock Option shall be granted on or after the tenth anniversary of the effective
date of the Plan.

 

(vi)                              Conversion of Incentive Stock Options. The
Board of Directors may at any time without the consent of the optionee convert
an Incentive Stock Option to a Non-Statutory Stock Option.

 

(c)                                          Non-Statutory Stock Options.
Non-Statutory Stock Options shall be subject to the following terms and
conditions in addition to those set forth in Section 6(a) above:

 

(i)                                     Option Price. The option price for
Non-Statutory Stock Options shall be

 

--------------------------------------------------------------------------------


 

determined by the Board of Directors at the time of grant and may be any amount
determined by the Board of Directors. Notwithstanding the foregoing, with
respect to Non-Statutory Stock Options intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the option price
will be no less than 100 percent of the fair market value per share on the date
of grant.

 

(ii)                  Duration of Options. Non-Statutory Stock Options granted
under the Plan shall continue in effect for the period fixed by the Board of
Directors.

 

7.                                       Stock Bonuses. The Board of Directors
may award shares under the Plan as stock bonuses. Shares awarded as a bonus
shall be subject to the terms, conditions, and restrictions determined by the
Board of Directors. The restrictions may include restrictions concerning
transferability and forfeiture of the shares awarded, together with such other
restrictions as may be determined by the Board of Directors. If shares are
subject to forfeiture, all dividends or other distributions paid by the Company
with respect to the shares shall be retained by the Company until the shares are
no longer subject to forfeiture, at which time all accumulated amounts shall be
paid to the recipient. The Board of Directors may require the recipient to sign
an agreement as a condition of the award, but may not require the recipient to
pay any monetary consideration other than amounts necessary to satisfy tax
withholding requirements. The agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares awarded shall bear any legends required
by the Board of Directors. The Company may require any recipient of a stock
bonus to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
recipient fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable by the Company to the recipient, including salary or
fees for services, subject to applicable law. With the consent of the Board of
Directors, a recipient may deliver Common Stock to the Company to satisfy this
withholding obligation. Upon the issuance of a stock bonus, the number of shares
reserved for issuance under the Plan shall be reduced by the number of shares
issued.

 

8.                                       Restricted Stock. The Board of
Directors may issue shares under the Plan for such consideration (including
promissory notes and services) as determined by the Board of Directors. Shares
issued under the Plan shall be subject to the terms, conditions and restrictions
determined by the Board of Directors. The restrictions may include restrictions
concerning transferability, repurchase by the Company and forfeiture of the
shares issued, together with such other restrictions as may be determined by the
Board of Directors. If shares are subject to forfeiture or repurchase by the
Company, all dividends or other distributions paid by the Company with respect
to the shares shall be retained by the Company until the shares are no longer
subject to forfeiture or repurchase, at which time all accumulated amounts shall
be paid to the recipient. All Common Stock issued pursuant to this paragraph 8
shall be subject to a purchase agreement, which shall be executed by the Company
and the prospective recipient of the shares prior to the delivery of
certificates representing such shares to the recipient. The purchase agreement
may contain any terms, conditions, restrictions, representations and warranties
required by the Board of Directors. The certificates representing the shares
shall bear any legends required by the Board of Directors. The Company
may require any purchaser of restricted stock to pay to the Company in cash upon
demand amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements. If the purchaser fails to pay the amount demanded, the
Company may withhold that amount from other amounts payable by the Company to
the purchaser, including salary, subject to applicable law. With the consent of
the Board of Directors, a purchaser may deliver Common Stock to the Company to
satisfy this withholding obligation. Upon the issuance of restricted stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued.

 

9.                                       Stock Appreciation Rights.

 

(a)                                          Grant. Stock appreciation rights
may be granted under the Plan by the Board of Directors, subject to such rules,
terms, and conditions as the Board of Directors prescribes.

 

(b)                                         Exercise.

 

(i)                                     Each stock appreciation right shall
entitle the holder, upon exercise, to receive from the Company in exchange
therefore an amount equal in value to the excess of the fair market value

 

--------------------------------------------------------------------------------


 

on the date of exercise of one share of Common Stock of the Company over its
fair market value on the date of grant (or, in the case of a stock appreciation
right granted in connection with an option, the excess of the fair market value
of one share of Common Stock of the Company over the option price per share
under the option to which the stock appreciation right relates), multiplied by
the number of shares covered by the stock appreciation right or the option, or
portion thereof, that is surrendered. No stock appreciation right shall be
exercisable at a time that the amount determined under this subparagraph is
negative. Payment by the Company upon exercise of a stock appreciation right
may be made in Common Stock valued at fair market value, in cash, or partly in
Common Stock and partly in cash, all as determined by the Board of Directors.

 

(ii)                                  A stock appreciation right shall be
exercisable only at the time or times established by the Board of Directors. If
a stock appreciation right is granted in connection with an option, the
following rules shall apply: (1) the stock appreciation right shall be
exercisable only to the extent and on the same conditions that the related
option could be exercised; (2) the stock appreciation rights shall be
exercisable only when the fair market value of the stock exceeds the option
price of the related option; (3) the stock appreciation right shall be for no
more than 100 percent of the excess of the fair market value of the stock at the
time of exercise over the option price; (4) upon exercise of the stock
appreciation right, the option or portion thereof to which the stock
appreciation right relates terminates; and (5) upon exercise of the option, the
related stock appreciation right or portion thereof terminates.

 

(iii)                               The Board of Directors may withdraw any
stock appreciation right granted under the Plan at any time and may impose any
conditions upon the exercise of a stock appreciation right or adopt rules and
regulations from time to time affecting the rights of holders of stock
appreciation rights. Such rules and regulations may govern the right to exercise
stock appreciation rights granted prior to adoption or amendment of such
rules and regulations as well as stock appreciation rights granted thereafter.

 

(iv)                              For purposes of this paragraph 9, the fair
market value of the Common Stock shall be determined as of the date the stock
appreciation right is exercised, under the methods set forth in paragraph
6(b) (iv).

 

(v)                                 No fractional shares shall be issued upon
exercise of a stock appreciation right. In lieu thereof, cash may be paid in an
amount equal to the value of the fraction or, if the Board of Directors shall
determine, the number of shares may be rounded downward to the next whole share.

 

(vi)                              Each stock appreciation right granted in
connection with an Incentive Stock Option, and unless otherwise determined by
the Board of Directors, each other stock appreciation right granted under the
Plan by its terms shall be nonassignable and nontransferable by the holder,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the holder’s domicile at the
time of death, and each stock appreciation right by its terms shall be
exercisable during the holder’s lifetime only by the holder.

 

(vii)                           Each participant who has exercised a stock
appreciation right shall, upon notification of the amount due, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If the participant fails to pay the amount
demanded, the Company may withhold that amount from other amounts payable by the
Company to the participant including salary, subject to applicable law. With the
consent of the Board of Directors a participant may satisfy this obligation, in
whole or in part, by having the Company withhold from any shares to be issued
upon the exercise that number of shares that would satisfy the withholding
amount due or by delivering Common Stock to the Company to satisfy the
withholding amount.

 

(viii)                        Upon the exercise of a stock appreciation right
for shares, the number of shares reserved for issuance under the Plan shall be
reduced by the number of shares issued. Cash payments of stock appreciation
rights shall not reduce the number of shares of Common Stock reserved for
issuance under the Plan.

 

10.                                 Cash Bonus Rights.

 

(a)                                          Grant. The Board of Directors
may grant cash bonus rights under the Plan in connection with (i) options
granted or previously granted, (ii) stock appreciation rights granted or
previously granted, (iii) stock bonuses awarded or previously awarded and
(iv) shares sold or previously sold under the Plan. Cash bonus rights

 

--------------------------------------------------------------------------------


 

will be subject to rules, terms and conditions as the Board of Directors
may prescribe. Unless otherwise determined by the Board of Directors, each cash
bonus right granted under the Plan by its terms shall be nonassignable and
nontransferable by the holder, either voluntarily or by operation of law, except
by will or by the laws of descent and distribution of the state or country of
the holder’s domicile at the time of death. The payment of a cash bonus shall
not reduce the number of shares of Common Stock reserved for issuance under the
Plan.

 

(b)                                         Cash Bonus Rights in Connection With
Options. A cash bonus right granted in connection with an option will entitle an
optionee to a cash bonus when the related option is exercised (or terminates in
connection with the exercise of a stock appreciation right related to the
option) in whole or in part if, in the sole discretion of the Board of
Directors, the bonus right will result in a tax deduction that the Company has
sufficient taxable income to use. If an optionee purchases shares upon exercise
of an option and does not exercise a related stock appreciation right, the
amount of the bonus, if any, shall be determined by multiplying the excess of
the total fair market value of the shares to be acquired upon the exercise over
the total option price for the shares by the applicable bonus percentage. If the
optionee exercises a related stock appreciation right in connection with the
termination of an option, the amount of the bonus, if any, shall be determined
by multiplying the total fair market value of the shares and cash received
pursuant to the exercise of the stock appreciation right by the applicable bonus
percentage. The bonus percentage applicable to a bonus right, including a
previously granted bonus right, may be changed from time to time at the sole
discretion of the Board of Directors but shall in no event exceed 75 percent.

 

(c)                                          Cash Bonus Rights in Connection
With Stock Bonus. A cash bonus right granted in connection with a stock bonus
will entitle the recipient to a cash bonus payable when the stock bonus is
awarded or restrictions, if any, to which the stock is subject lapse. If bonus
stock awarded is subject to restrictions and is repurchased by the Company or
forfeited by the holder, the cash bonus right granted in connection with the
stock bonus shall terminate and may not be exercised. The amount and timing of
payment of a cash bonus shall be determined by the Board of Directors.

 

(d)                                         Cash Bonus Rights in Connection With
Stock Purchases. A cash bonus right granted in connection with the purchase of
stock pursuant to paragraph 8 will entitle the recipient to a cash bonus when
the shares are purchased or restrictions, if any, to which the stock is subject
lapse. Any cash bonus right granted in connection with shares purchased pursuant
to paragraph 8 shall terminate and may not be exercised in the event the shares
are repurchased by the Company or forfeited by the holder pursuant to applicable
restrictions. The amount of any cash bonus to be awarded and timing of payment
of a cash bonus shall be determined by the Board of Directors.

 

(e)                                          Taxes. The Company shall withhold
from any cash bonus paid pursuant to paragraph 10 the amount necessary to
satisfy any applicable federal, state and local withholding requirements.

 

11.                                 Performance Units. The Board of Directors
may grant performance units consisting of monetary units which may be earned in
whole or in part if the Company achieves certain goals established by the Board
of Directors over a designated period of time, but not in any event more than 10
years. The goals established by the Board of Directors may include earnings per
share, return on shareholders’ equity, return on invested capital, and such
other goals as may be established by the Board of Directors. In the event that
the minimum performance goal established by the Board of Directors is not
achieved at the conclusion of a period, no payment shall be made to the
participants. In the event the maximum corporate goal is achieved, 100 percent
of the monetary value of the performance units shall be paid to or vested in the
participants. Partial achievement of the maximum goal may result in a payment or
vesting corresponding to the degree of achievement as determined by the Board of
Directors. Payment of an award earned may be in cash or in Common Stock or in a
combination of both, and may be made when earned, or vested and deferred, as the
Board of Directors determines. Deferred awards shall earn interest on the terms
and at a rate determined by the Board of Directors. Unless otherwise determined
by the Board of Directors, each performance unit granted under the Plan by its
terms shall be nonassignable and nontransferable by the holder, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the holder’s domicile at the time of
death. Each participant who has been awarded a performance unit shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state and local tax withholding requirements. If
the participant fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the participant, including
salary or fees for services, subject to applicable law. With the consent of the
Board of Directors a participant may satisfy this obligation, in whole or in
part, by having the Company withhold from any shares to be issued that

 

--------------------------------------------------------------------------------


 

number of shares that would satisfy the withholding amount due or by delivering
Common Stock to the Company to satisfy the withholding amount. The payment of a
performance unit incash shall not reduce the number of shares of Common Stock
reserved for issuance under the Plan. The number of shares reserved for issuance
under the Plan shall be reduced by the number of shares issued upon payment of
an award.

 

12.                                 Foreign Qualified Grants. Awards under the
Plan may be granted to such officers and employees of the Company and its
subsidiaries and such other persons described in paragraph 1 residing in foreign
jurisdictions as the Board of Directors may determine from time to time. The
Board of Directors may adopt such supplements to the Plan as may be necessary to
comply with the applicable laws of such foreign jurisdictions and to afford
participants favorable treatment under such laws; provided, however, that no
award shall be granted under any such supplement with terms which are more
beneficial to the participants than the terms permitted by the Plan.

 

13.                                 Restricted Stock Units.

 

(a)                                          Grant. Restricted stock units
may be granted at any time and from time to time as determined by the Board of
Directors. For this purpose, a restricted stock unit shall mean a bookkeeping
entry representing an amount equal to the fair market value of one share of
Common Stock, granted pursuant to this paragraph 13. Each restricted stock unit
represents an unfunded and unsecured obligation of the Company. Each restricted
stock unit grant will be evidenced by an agreement that will specify such other
terms and conditions as the Board of Directors, in its sole discretion, will
determine, including all terms, conditions, and restrictions related to the
grant, the number of restricted stock units and the form of payout, which,
subject to paragraph 13(d), may be left to the discretion of the Board of
Directors.

 

(b)                                         Vesting Criteria and Other Terms.
The Board of Directors will set vesting criteria in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of restricted stock units that will be paid out to the participant. The Board of
Directors may set vesting criteria based upon the achievement of Company-wide,
business unit, or individual goals (including, but not limited to, continued
employment), or any other basis determined by the Board of Directors in its
discretion.

 

(c)                                          Earning Restricted Stock Units.
Upon meeting the applicable vesting criteria, the participant will be entitled
to receive a payout as specified in the award agreement. Notwithstanding the
foregoing, at any time after the grant of restricted stock units, the Board of
Directors, in its sole discretion, may reduce or waive any vesting criteria that
must be met to receive a payout.

 

(d)                                         Form and Timing of Payment. Payment
of earned restricted stock units will be made as soon as practicable after the
date(s) set forth in the award agreement. The Board of Directors, in its sole
discretion, may pay earned restricted stock units in cash, shares of Common
Stock, or a combination thereof. Shares of Common Stock represented by
restricted stock units that are fully paid in cash again will be available for
grant under the Plan.

 

(e)                                          Cancellation. On the date set forth
in the award agreement, all unearned restricted stock units will be forfeited to
the Company.

 

(f)                                            Transferability. Unless otherwise
determined by the Board of Directors, each restricted stock unit granted under
the Plan by its terms shall be nonassignable and nontransferable by the holder,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the holder’s domicile at the
time of death.

 

14.                                 Changes in Capital Structure.

 

(a)                                          Stock Splits; Stock Dividends. If
the outstanding Common Stock of the Company is hereafter increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any stock split, combination of shares or
dividend payable in shares, recapitalization or reclassification appropriate
adjustment shall be made by the Board of Directors in the number and kind of
shares available for grants under the Plan. In addition, the Board of Directors
shall make appropriate adjustment in the number and kind of shares as to which
outstanding options, or portions thereof then unexercised,

 

--------------------------------------------------------------------------------


 

shall be exercisable, so that the optionee’s proportionate interest before and
after the occurrence of the event is maintained. Notwithstanding the foregoing,
the Board of Directors shall have no obligation to effect any adjustment that
would or might result in the issuance of fractional shares, and any fractional
shares resulting from any adjustment may be disregarded or provided for in any
manner determined by the Board of Directors. Any such adjustments made by the
Board of Directors shall be conclusive.

 

(b)                                          Mergers, Reorganizations, Etc. In
the event of a merger, consolidation, plan of exchange, acquisition of property
or stock, separation, reorganization or liquidation to which the Company or a
subsidiary is a party or a sale of all or substantially all of the Company’s
assets (each, a “Transaction”), the Board of Directors shall, in its sole
discretion and to the extent possible under the structure of the Transaction,
select one of the following alternatives for treating outstanding options under
the Plan:

 

(i)                                     Outstanding options shall remain in
effect in accordance with their terms.

 

(ii)                                  Outstanding options shall be converted
into options to purchase stock in the corporation that is the surviving or
acquiring corporation in the Transaction. The amount, type of securities subject
thereto and exercise price of the converted options shall be determined by the
Board of Directors of the Company, taking into account the relative values of
the companies involved in the Transaction and the exchange rate, if any, used in
determining shares of the surviving corporation to be issued to holders of
shares of the Company. Unless otherwise determined by the Board of Directors,
the converted options shall be vested only to the extent that the vesting
requirements relating to options granted hereunder have been satisfied.

 

(iii)                               The Board of Directors shall provide a
30-day period prior to the consummation of the Transaction during which
outstanding options may be exercised to the extent then exercisable, and upon
the expiration of such 30-day period, all unexercised options shall immediately
terminate. The Board of Directors may, in its sole discretion, accelerate the
exercisability of options so that they are exercisable in full during such
30-day period.

 

(c)                                          Dissolution of the Company. In the
event of the dissolution of the Company, options shall be treated in accordance
with paragraph 14(b)(iii).

 

(d)                                         Rights Issued by Another
Corporation. The Board of Directors may also grant options, stock appreciation
rights, performance units, stock bonuses and cash bonuses and issue restricted
stock under the Plan having terms, conditions and provisions that vary from
those specified in this Plan provided that any such awards are granted in
substitution for, or in connection with the assumption of, existing options,
stock appreciation rights, stock bonuses, cash bonuses, restricted stock and
performance units granted, awarded or issued by another corporation and assumed
or otherwise agreed to be provided for by the Company pursuant to or by reason
of a Transaction.

 

15.                                 Amendment of Plan. The Board of Directors
may at any time, and from time to time, modify or amend the Plan in such
respects as it shall deem advisable because of changes in the law while the Plan
is in effect or for any other reason. Except as provided in paragraphs 6(a)(iv),
9, 10 and 14, however, no change in an award already granted shall be made
without the written consent of the holder of such award.

 

16.                                 Approvals. The obligations of the Company
under the Plan are subject to the approval of state and federal authorities or
agencies with jurisdiction in the matter. The Company will use its best efforts
to take steps required by state or federal law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the grants under the Plan. The foregoing notwithstanding, the
Company shall not be obligated to issue or deliver Common Stock under the Plan
if such issuance or delivery would violate applicable state or federal
securities laws.

 

17.                                 Employment and Service Rights. Nothing in
the Plan or any award pursuant to the Plan shall (i) confer upon any employee
any right to be continued in the employment of the Company or any subsidiary or
interfere in any way with the right of the Company or any subsidiary by whom
such employee is employed to terminate such employee’s employment at any time,
for any reason, with or without cause, or to decrease such employee’s
compensation or benefits, or (ii) confer upon any person engaged by the Company
any right to be retained or

 

--------------------------------------------------------------------------------


 

employed by the Company or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Company.

 

18.                                 Rights as a Shareholder. The recipient of
any award under the Plan shall have no rights as a shareholder with respect to
any Common Stock until the date of issue to the recipient of a stock certificate
for such shares. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
occurs prior to the date such stock certificate is issued.

 

19.                                 Restricted Stock Unit Grants to Non-Employee
Directors.

 

(a)                                          Initial Board Grants. Each
Non-Employee Director shall be automatically granted restricted stock units
equal to 5,000 shares of Common Stock on the date such person first becomes a
Non-Employee Director, whether through election by the shareholders of the
Company or appointment by the Board of Directors to fill a vacancy. A
“Non-Employee Director” is a director who is not an officer or employee of the
Company or any of its subsidiaries. Notwithstanding the foregoing, a director
who ceases to be an employee of the Company but remains a director of the
Company and thereby becomes a Non-Employee Director shall not receive the grant
of restricted stock units provided under this paragraph 19(a).

 

(b)                                         Additional Grants. Each Non-Employee
Director shall be automatically granted additional restricted stock units equal
to 2,500 shares of Common Stock in each calendar year subsequent to the year in
which such person became a Non-Employee Director, such restricted stock units to
be granted as of the date of the Company’s annual meeting of shareholders held
in such calendar year, provided that the Non-Employee Director continues to
serve in such capacity as of such date.

 

(c)                                          Terms of Restricted Stock Units.

 

(i)                                     Award Agreement. Each award of
restricted stock units granted pursuant to this paragraph 19 shall be evidenced
by an agreement that will specify the number of restricted stock units and such
other terms and conditions as the Board of Directors, in its sole discretion,
shall determine, including all terms, conditions, and restrictions related to
the grant and the form of payout, which, subject to paragraph 19(c)(iii), may be
left tot he discretion of the Board of Directors.

 

(ii)                                  Vesting. Each award of restricted stock
units shall vest as to twenty-five (25%) of the restricted stock units on each
anniversary of its date of grant provided that the Non-employee Director
continues to serve as a director of the Company on such date. Notwithstanding
the foregoing, if the Non-employee Director ceases to be a director of the
Company due to death, one hundred percent (100%) of the unvested portion of the
restricted stock units subject to the award shall vest on the date of the
Non-employee Director’s death.

 

(iii)                               Form and Timing of Payment. Payment of
restricted stock units shall be made as soon as practicable following the date
on which such restricted stock units vest in accordance with paragraph 19(ii).
The Board of Directors, in its sole discretion, may pay vested restricted stock
units in cash, shares of Common Stock, or a combination thereof. Shares of
Common Stock represented by restricted stock units that are fully paid in cash
shall again be available for grant under the Plan.

 

(d)                                         Section 409A Compliance. Unless
otherwise determined by the Board of Directors, grants made under this paragraph
19 shall comply with the provisions of Section 409A of the Code. The Board of
Directors of the Company reserves the right to amend this paragraph 19 as it
deems necessary or advisable, in its sole discretion and without the consent of
the Employee, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code.

 

(e)                                          Nontransferability. Each restricted
stock unit by its terms shall be nonassignable and nontransferable by the
holder, either voluntarily or by operation of law, except by will or by the laws
of descent and distribution of the state or country of the holder’s domicile at
the time of death.

 

--------------------------------------------------------------------------------


 

20.                                 Code Section 162(m) Provisions.

 

(a)                                          Option and SAR Annual Share Limit.
No individual shall be granted, in any calendar year, options and stock
appreciation rights to purchase more than 250,000 shares of Common Stock;
provided, however, that such limit shall be 200,000 shares of Common Stock in
the individual’s first calendar year of Company service.

 

(b)                                         Restricted Stock, Stock Bonus,
Restricted Stock Unit and Performance Unit Annual Limits. No individual shall be
granted, in any calendar year, more than 75,000 shares of Common Stock in the
aggregate of the following: (i) restricted stock, (ii) stock bonuses, or
(iii) restricted stock units. No individual shall be granted, in any calendar
year, performance units having an initial value greater than $2,000,000.

 

(c)                                          Section 162(m) Performance Goals.
“Performance Goals” shall mean the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to an employee with respect
to an award of restricted stock, stock bonuses, restricted stock units and
performance units. As determined by the Committee, the Performance Goals
applicable to an award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Operating Income, (b) Pretax
Income, and (c) Return on Sales. The Performance Goals may differ from employee
to employee and from award to award. Any criteria used may be measured, as
applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, passage of time and/or against another company or companies),
(iii) on a per-share basis, (iv) against the performance of the Company as a
whole or of a business unit of the Company, and/or (v) to the extent not
otherwise specified by the definition of the Performance Goal, on a pre-tax or
after-tax basis. Prior to the Determination Date, the Committee shall determine
whether any element(s) or item(s) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participants.

 

(i)                                     “Operating Income” means the Company’s
or a business unit’s income from operations determined in accordance with
generally accepted accounting principles.

 

(ii)                                  “Pretax Income” means the Company’s or a
business unit’s income before taxes, determined in accordance with generally
accepted accounting principles.

 

(iii)                               “Return on Sales” means the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
revenue, determined in accordance with generally accepted accounting principles.

 

(d)                                         Section 162(m) Performance
Restrictions. For purposes of qualifying grants of restricted stock, stock
bonuses, restricted stock units and performance units as “performance-based
compensation” under Section 162(m) of the Code, the Committee, in its
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Committee on or before the
latest date permissible to enable the restricted stock, stock bonuses,
restricted stock units and performance units to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting restricted stock,
stock bonuses, restricted stock units and performance units which are intended
to qualify under Section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

(e)                                          Changes in Capitalization. The
numerical limitations in Sections 20(a) and 20(b) shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14(a).

 

(f)                                            If an award is cancelled in the
same calendar year in which it was granted (other than in connection with a
transaction described in Section 14 of the Plan), the cancelled award will be
counted against the limits set forth in subsections (a) and (b) above. For this
purpose, if the exercise price of an option is reduced, the transaction will be
treated as a cancellation of the option and the grant of a new option.

 

Adopted: April 21, 1995

Approved by Shareholders: May 5, 1995

 

--------------------------------------------------------------------------------